Citation Nr: 1730665	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to April 7, 2014, and in excess of 40 percent from April 7, 2014, for degenerative arthritis of the lumbar spine with intermittent lower extremity radiculopathy.

2.  Entitlement to service connection for a right shoulder disability, to include degenerative joint disease (DJD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to January 3, 2014.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The RO granted an increased rating of 20 percent for the Veteran's low back disability in an August 2013 rating decision, covering the entire period on appeal.  The RO subsequently granted an increased rating of 40 percent in a May 2014 rating decision, effective April 7, 2014.  As noted in the Board's February 2015 remand, as the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still on appeal.

In February 2015, the Board remanded this matter for further development.

In a May 2017 Decision Review Officer (DRO) decision, the Veteran was awarded TDIU effective January 3, 2014.  As TDIU was not awarded for the entire appeal period, the claim is still on appeal.

During the course of the appeal, the Veteran changed representation to attorney Jan Dils.  See June 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative.
The Veteran testified in October 2011 and August 2014 Board hearings before Veterans Law Judges who are no longer employed at the Board.  The Board acknowledges that regulations require that a Veterans Law Judge who conducts the hearing in an appeal "participate in making the final determination of the claim."  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, the May 2017 correspondence requesting withdrawal of the Veteran's current appeal renders moot the issue of entitlement to another Board hearing before a third Veterans Law Judge.


FINDING OF FACT

The Veteran withdrew his claims for higher ratings for his lumbar spine with radiculopathy disability, for service connection for a right shoulder disability, and for TDIU prior to January 3, 2014, in a May 2017 statement from his attorney.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran pertaining to the issues of higher ratings for his lumbar spine with radiculopathy disability, for service connection for a right shoulder disability, and for TDIU prior to January 3, 2014, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a May 2017 statement from the Veteran's attorney following the grant of TDIU effective January 3, 2014, and the grant of the Veteran's claim for service connection for depressive disorder, the Veteran's attorney wrote that the Veteran wished to withdraw his appeal of his claims for entitlement to higher ratings for his lumbar spine with radiculopathy disability, for service connection for a right shoulder disability, and for TDIU prior to January 3, 2014.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The May 2017 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's attorney's statement that the Veteran wished to withdraw his appeal.  Since the Board had not yet issued a decision concerning the claims, the criteria are met for withdrawal of the appeal.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claims for entitlement to higher ratings for his lumbar spine with radiculopathy disability, for service connection for a right shoulder disability, and for TDIU prior to January 3, 2014, is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim for higher ratings for the Veteran's lumbar spine with radiculopathy disability is dismissed.

The claim for service connection for a right shoulder disability is dismissed.

The claim for TDIU prior to January 3, 2014, is dismissed.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


